                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALONZO ROBINSON,                              :
                                              :              CIVIL ACTION
               Petitioner,                    :
                                              :
       v.                                     :
                                              :              NO. 17-5242
PENNSYLVANIA BOARD OF                         :
PROBATION AND PAROLE, et al.                  :
                                              :
               Respondents.                   :

                                             ORDER

       AND NOW this 8th day of July, 2019, upon consideration of Petitioner’s Amended Petition

for Writ of Habeas Corpus (Doc. No. 39), Respondents’ Opposition (Doc No. 41), Petitioner’s

Reply (Doc. No. 43), the Report and Recommendation (“R&R”) of United States Magistrate Judge

Marilyn Heffley (Doc. No. 44), Petitioner’s Objections (Doc. No. 46), and Respondents’

Opposition to the Objections (Doc. No. 48), I find as follows:

Factual and Procedural History 1

    1. In 1983, a Philadelphia County Court of Common Pleas jury convicted Petitioner, Alonzo

       Robinson, of rape, involuntary deviate sexual intercourse, and simple assault. Petitioner

       was subsequently sentenced to twenty-seven and a half to fifty-five years’ imprisonment.

       In connection with his apprehension and arrest in the sexual offense charges, Petitioner

       was separately charged, tried, convicted, and sentenced for firearms violations, resisting

       arrest, and related offenses.




1
  For a more detailed recitation of the factual and procedural history, I incorporate by reference
Judge Heffley’s R&R.
   2. Petitioner appealed these convictions to both the Pennsylvania Superior Court and the

      Pennsylvania Supreme Court, both of which affirmed his convictions. Petitioner also

      sought and was denied relief under the Pennsylvania Post-Conviction Relief Act

      (“PCRA”), 42 Pa.C.S. §§ 9541, et seq.

   3. Petitioner previously filed four petitions for writ of habeas corpus, all of which challenged

      his conviction and sentence. These petitions were all denied.

   4. On November 16, 2017, Petitioner filed the current pro se Petition for Writ of Habeas

      Corpus challenging his denial of parole. Specifically, he claimed that he had been

      improperly denied parole on six occasions following the expiration of his minimum

      sentence on June 4, 2012.

   5. Retained counsel subsequently entered an appearance on Petitioner’s behalf and, on August

      7, 2018, filed an Amended Petition for Writ of Habeas Corpus, challenging only the latest

      denial of parole on September 21, 2017.

   6. The case was referred to Judge Heffley, who issued an R&R on March 22, 2019, finding

      that Petitioner’s due process claim was meritless and that Petitioner was not entitled to

      discovery.

   7. On March 22, 2019, Petitioner filed Objections to that Report, which I now consider.

Standard for Review of an R&R

   8. Under 28 U.S.C. § 636(b)(1)(B), a district court judge may refer a habeas petition to a

      magistrate judge for proposed findings of fact and recommendations for disposition. When

      objections to a Report and Recommendation have been filed, the district court must make

      a de novo review of those portions of the report to which specific objections are made. 28

      U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). In



                                                2
      performing this review, the district court “may accept, reject, or modify, in whole or in

      part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

      § 636(b)(1).

Discussion

   9. The Fourteenth Amendment provides, in pertinent part: “nor shall any state deprive any

      person of life, liberty, or property without due process of law.” U.S. Const. amend. XIV,

      § 1. However, “[i]t is well-settled that ‘there is no constitutional or inherent right of a

      convicted person to be conditionally released before the expiration of a valid

      sentence.” Anderson v. PBPP, No. 05-163, 2006 WL 1149233, at *1 (M.D. Pa. Apr. 26,

      2006) (quoting Greenholtz v. Inmates of Neb. Penal & Correctional Complex, 442 U.S. 1,

      7 (1979)); see Harper v. Thomas, No. 07-647, 2007 WL 2713246, at *4 (E.D. Pa. Sept. 27,

      2007).   Thus, the Constitution “does not give a prisoner a general liberty interest

      in parole protected by the Fourteenth Amendment.” Perry v. Vaughn, No. 04-934, 2005

      WL 736633, at *11 (E.D. Pa. Mar. 31, 2005).

   10. The Pennsylvania parole statute also does not create a liberty interest in the right to

      be paroled. Anderson, 2006 WL 1149233, at *1 (citing Burkett v. Love, 89 F.3d 135, 139

      (3d Cir. 1996)); Rodgers v. Parole Agent SCI–Frackville, Wech, 916 F. Supp. 474, 476–

      77 (E.D. Pa. 1996) (“under Pennsylvania law, the granting of parole is not a

      constitutionally protected liberty interest”).       Rather, Pennsylvania law grants

      the Parole Board vast discretion to refuse or deny parole. See 61 Pa. Con. Stat. Ann. §

      6137. The Pennsylvania statute sets out various factors that the Parole Board may consider

      when making this decision, including: (1) the nature and circumstances of the offense

      committed; (2) any recommendations made by the trial judge and prosecuting attorney; (3)



                                               3
   the general character and background of the inmate; (4) participation by an inmate

   sentenced after February 19, 1999, and who is serving a sentence for a crime of violence

   as defined in 42 Pa.C.S. § 9714(g) (relating to sentences for second and subsequent

   offenses) in a victim impact education program offered by the Department of Corrections;

   (5) the written or personal statement of the testimony of the victim or the victim’s family

   submitted under section 6140 (relating to victim statements, testimony and participation in

   hearing); (6) the notes of testimony of the sentencing hearing, if any, together with such

   additional information regarding the nature and circumstances of the offense committed

   for which sentence was imposed as may be available; and (7) The conduct of the person

   while in prison and his physical, mental and behavioral condition and history, his history

   of family violence and his complete criminal record. 61 Pa. Cons. Stat. § 6135.

11. The state may not deny parole on constitutionally impermissible grounds, such as race,

   religion, ethnicity, or retaliation for exercising constitutional rights. Burkett, 89 F.3d at

   139–40. Moreover, “[w]hen the Parole Board bases its decision on factors that bear no

   rational relationship to rehabilitation or deterrence, it transgresses the legitimate bounds of

   its discretion.” Rodriguez v. Mooney, No. 14-139, 2017 WL 4320323, at *4 (M.D. Pa.

   Sept. 28, 2017) (quoting Block v. Potter, 631 F.2d 233, 237 (3d Cir. 1980)).

12. Nonetheless, a federal court’s review of a state parole board decision is limited to an abuse

   of discretion inquiry. Ellerby v. Eckard, No. 15-5900, 2016 WL 2996220, at *3 (E.D. Pa.

   Apr. 29, 2016) (citing Block, 631 F.2d at 235), report and recommendation adopted, No.

   15-5900, 2016 WL 2989001 (E.D. Pa. May 23, 2016). The Third Circuit has stressed that

   a substantive due process claim based upon alleged arbitrary and capricious actions is not

   easily mounted because the relevant level of arbitrariness required involves “not merely



                                             4
   action that is unreasonable, but, rather, something more egregious, which we have termed

   at times ‘conscience shocking’ or ‘deliberately indifferent.’” Hunterson v. DiSabato, 308

   F.3d 236, 246–47 (3d Cir. 2002); see also Evans v. Secretary, Pa. Dep’t of Corrs., 645 F.3d

   650, 659–60 (3d Cir. 2011).

13. Here, the Parole Board denied parole to Petitioner based on multiple reasons, all of which

   fall within the factors enumerated by the Pennsylvania statute:

           YOUR RISK AND NEEDS ASSESSMENT INDICATING YOUR
           LEVEL OF RISK TO THE COMMUNITY

           REPORTS, EVALUATIONS AND ASSESSMENTS/LEVEL OF
           RISK INDICATES YOUR RISK TO THE COMMUNITY.

           YOUR FAILURE TO DEMONSTRATE MOTIVATION FOR
           SUCCESS.

           YOUR MINIMALIZATION/DENIAL OF THE NATURE AND
           CIRCUMSTANCES OF THE OFFENSE(S) COMMITTED.

           YOUR REFUSAL TO ACCEPT RESPONSIBILITY FOR THE
           OFFENSE(S) COMMITTED.

           YOUR LACK OF             REMORSE FOR          THE OFFENSE(S)
           COMMITTED.

   (Am. Pet. for Habeas Corpus, Ex. N.) The Parole Board stated that at the next interview

   for parole, it would review the file and consider:

           WHETHER YOUR COMPLIANCE WITH DOC ORDERED
           MENTAL HEALTH SERVICES.

           WHETHER YOU HAVE MAINTAINED A FAVORABLE
           RECOMMENDATION    FOR   PAROLE FROM THE
           DEPARTMENT OF CORRECTIONS.

           WHETHER YOU HAVE MAINTAINED A CLEAR CONDUCT
           RECORD.

   (Id.)



                                            5
14. Petitioner now speculates that the Parole Board’s denial of parole was impermissibly based

   on two erroneous assumptions.

15. First, he posits that parole was improperly denied based, in part, on his failure to take

   responsibility for his use of a deadly weapon during the assault. Petitioner points out that

   the victim of the sexual assault stated, in her initial complaint to police, that Petitioner

   threatened her with a knife. But, at the preliminary hearing and trial, the victim allegedly

   abandoned all claims that a knife had been used. Thereafter, according to Petitioner, at

   sentencing, the trial judge, citing from the pre-sentence investigation report (“PSIR”),

   stated that “this case involves really two cases, one in which a 17-year-old girl was

   allegedly picked up and forced at the point of knife to accompany defendant . . . [and] was

   sexually assaulted.”    (Am. Pet., Ex. A.)     Defense counsel objected to this alleged

   mischaracterization of the record, as the victim had abandoned the allegation that a knife

   was used.

16. Thereafter, during his parole hearing, Petitioner was asked to explain his use of a knife

   during the sexual assault, a fact which he repeatedly denied. (Am. Pet, Ex. M, ¶¶ 3–6.) He

   now suggests that these questions indicate that the Parole Board improperly believed he

   used a knife during the crime and premised the parole denial on that ground.

17. Second, Petitioner claims that the Parole Board relied on an incorrect criminal history in

   denying parole. He explains that the PSIR before the trial judge on the instant offenses

   spelled out his lengthy juvenile and adult arrest history, without making clear which arrests

   ended in convictions. At that sentencing hearing on December 4, 1984, the trial court

   referenced Petitioner’s twenty-eight arrests and eight adult convictions. (Am. Pet., Ex. A,

   at 53.) Petitioner asserts that the trial judge relied on an old PSIR from an unrelated case,



                                            6
   that there were discrepancies in that PSIR, and that Petitioner did not actually have eight

   adult convictions at the time. In turn, he argues that the Parole Board relied on this

   inaccurate criminal history in denying him parole.

18. On review of the Amended Petition for Writ of Habeas Corpus, Judge Heffley’s R&R

   thoroughly addressed both of these alleged discrepancies in detail. With respect to the

   information regarding the use of the knife during Petitioner’s commission of the sexual

   assault, Judge Heffley determined that nothing in the record supported Petitioner’s

   “assumption” that the Parole Board considered that fact when denying parole. With respect

   to the alleged discrepancies in Petitioner’s criminal record, Judge Heffley engaged in an

   extensive review of the record and found that Petitioner himself had informed the trial

   judge that he had previously been arrested twenty-eight times, with six adjudications and

   eight convictions. (R&R 12.) Judge Heffley also determined that it was “pure speculation

   that the Parole Board, in denying Robinson parole, heavily relied, or relied at all, on

   purportedly incorrect information from a more than three-decade old Pre-Sentence

   Investigation Report from an unrelated case.” (R&R 12.)

19. Petitioner’s Objections to the R&R are simply a re-hash of the same arguments considered

   by Judge Heffley in her comprehensive R&R.           Although Petitioner suggests that a

   reasonable inference exists that the Parole Board relied on incorrect and/or incomplete

   information in making its decisions, I concur with Judge Heffley that this argument is

   premised on pure speculation unsupported by any evidence of record.

20. In any event, the Parole Board’s stated rationale for denying Petitioner parole was

   grounded in the Board’s legitimate discretion applying the factors established by the

   Pennsylvania Legislature. “Federal courts are not authorized by the due process clause to



                                            7
   second-guess parole boards and the requirements of substantive due process are met if

   there is some basis for the challenged decision.” Coady v. Vaughn, 251 F.3d 480, 487 (3d

   Cir. 2001).

21. Nor is Petitioner entitled to discovery and/or an evidentiary hearing to obtain discovery to

   address, as he claims, “the possibility of unconstitutional reliance upon false information

   by the Pennsylvania Board of Probation and Parole.” (Objections 12–13.)              “[B]ald

   assertions and conclusory allegations do not provide sufficient ground to warrant requiring

   the state to respond to discovery or to require an evidentiary hearing.” Zettlemoyer v.

   Fulcomer, 923 F.2d 284, 301 (3d Cir. 1991).

WHEREFORE, it is hereby ORDERED that:

1. The Report and Recommendation is APPROVED and ADOPTED;

2. The Petition for Writ of Habeas Corpus is DENIED;

3. There is no basis for the issuance of a certificate of appealability; and

4. The Clerk of Court shall mark this case CLOSED.



                                                  BY THE COURT:



                                                  /s/ Mitchell S. Goldberg

                                                  MITCHELL S. GOLDBERG,                    J.




                                              8
